ORDER
The Disciplinary Review Board having filed a report with the Court in DRB 01-150, concluding that by way of reciprocal discipline, MARC ROY LEVENTHAL of TEL AVIV, ISRAEL, who was admitted to the bar of this State in 1976, should be disbarred based on his disbarment in the States of New York and Israel following his conviction in Israel of the offense of stealing by agent in the amount of $35,000;
And respondent having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that MARC ROY LEVENTHAL be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by MARC ROY LEVEN-THAL pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court;
ORDERED that MARC ROY LEVENTHAL be and hereby is permanently restrained and enjoined from practicing law; and it is further
*141ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.